United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4120
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Jeffrey T. Garrison,                    * District of Nebraska.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: December 20, 2005
                                Filed: January 4, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jeffrey T. Garrison pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 846. The district court1 sentenced him to 188 months imprisonment and 5 years
supervised release. We affirmed Garrison’s sentence on appeal. See United States v.
Garrison, 62 Fed. Appx. 746, 747 (8th Cir. 2003) (unpublished per curiam). The
government later filed a motion to reduce Garrison’s sentence pursuant to Federal
Rule of Criminal Procedure 35(b). The district court granted the government’s

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
motion, and reduced Garrison’s sentence to 113 months imprisonment and 5 years
supervised release.

       On appeal, counsel has moved to withdraw pursuant to Anders v. California,
386 U.S. 738 (1967), and Garrison has not filed a pro se supplemental brief. We
conclude counsel’s Anders-brief argument – that the court should have granted a
greater sentence reduction – is unavailing, because we lack jurisdiction to review the
extent of the district court’s departure. See United States v. Coppedge, 135 F.3d 598,
599 (8th Cir. 1988) (per curiam) (challenge to extent of district court’s departure on
government’s Rule 35(b) motion is unreviewable).

       Having reviewed the record, we find no other nonfrivolous issues. See
Penson v. Ohio, 488 U.S. 75, 80 (1988). We thus dismiss Garrison’s appeal for lack
of jurisdiction, and grant his attorney’s motion to withdraw.
                        ______________________________




                                         -2-